The opinion of the Court was delivered, by
Woodward, J.
— The Act of Assembly of 11th April, 1848, to secure to married women their separate estates, has no application *250to this case, for the assignment under which the appellees claim was made twenty years before the Act was passed.
That the consideration of the assignment ivas valuable, is beyond question, and the legal consequences that flow from it are equally indisputable.
Though a husband cannot give away a wife’s choses in action, nor pledge them as collateral security, so as to bar her rights of survivorship, yet the law is well settled in Pennsylvania that he may sell and. assign them for a consideration.
Marriage is held to be not only a gift of choses, reduced to possession during coverture, but a transfer of the wife’s dominion, and power of disposition, so that whatever interest she might have assigned, if sole, the husband may assign for a valuable consideration : Siter’s Case, 4 Rawle 468; Timbers v. Katz, 6 W. & Ser. 298; Coale v. Smith, 4 Barr 388; Shay v. Sessman, 10 Barr 432; Krupp v. Scholl, 10 Barr 193; Clevenstine’s Appeal, 3 Harris 495; McConnell v. Wenrich, 4 Harris 365.
I thought on the argument that a distinction could be taken in favor of a fund, expectant on a life estate which outlived the husband ; for it seemed to me unreasonable that a husband’s assignment, which could not put the assignee into possession till, after the discoverture of the wife, should be held to bar her; but an attentive consideration of the authorities, and especially of Woelper’s Appeal, 2 Barr 71, has dissipated this expectation. In that case, as in this, the wife’s chose was reversionary and dependent on a life estate, and the husband was trustee of the tenant for life; yet it was held that his conversion of the fund, in fraud of the cestui que trust, was a reduction of it to possession that gave him the absolute title as against his wife. The principle of decision that runs through all the cases, is that a transfer for value is a reduction to possession, whether as to choses presently reducible, reversionary interests, or bare possibilities. However averse to tMs conclusion some of us might be if the question were an open one, we remember that our office is jus dicere, and not jus dare; and we bow to authorities which we are bound to respect.
The decree is affirmed.